Exhibit 10.A MERGER AND EXCHANGEAGREEMENT THIS MERGER AND EXCHANGEAGREEMENT, made and entered into on February 6, 2008, by and among Turbine Truck Engines Inc., (“TTEG”), a Delaware corporation, High Point Acquisition, Inc. ("Acquisition"), a Nevada corporation to be formed as a wholly owned subsidiary of TTEG, and High Point Transport, Inc. ("HPTI"), a Florida corporation. W I T N E S S E T H : WHEREAS, TTEG’s common stock is publicly traded and its stock price is quoted on the OTC Bulletin Board; and WHEREAS, TTEG is subject to the reporting requirements of the Securities Exchange Act of 1934, by virtue of Section 15(d) of the Exchange Act; and WHEREAS, HPTI’s common stock is not publicly traded, nor is its stock price quoted in any quotation medium; and WHEREAS, HTPI is subject to the reporting requirements of the Securities Exchange Act of 1934, under Section 13 of the Exchange Act as a result of its registration on Form 10-SB under Section 12(g) of the Exchange Act. WHEREAS, it may be desirable for TTEG to change its state of domicile from Delaware to Nevada in connection with a proposed reduction in the number of its issued and outstanding shares; and WHEREAS, TTEG and HPTI mutually desire that HPTI merge into Acquisition with the result that HPTI will become a wholly owned subsidiary of TTEG; and WHEREAS, TTEG and HPTI respectively believe that this transaction, and the subsequent transactions described below, will benefit each of them in achieving their respective funding and operational goals; and WHEREAS, TTEG and HPTI entered into a Merger and Exchange Agreement dated February 4, 2008 which they mutually desire to replace and supersede with this Agreement; NOW, THEREFORE, in consideration of the premises herein before set forth, in reliance hereon and the mutual promises and respective representations and warranties of the parties, one to another made herein, and the reliance of each party upon the other(s) based hereon and other good and valuable consideration, the receipt and sufficiency of which the each party acknowledges, the parties agree, for purposes of consummating the transactions contemplated herein, as follows: ARTICLE I PRELIMINARY MATTERS Section 1.01.Recitals.The parties acknowledge the recitals herein above set forth in the preamble are correct, are, by this reference, incorporated herein and are made a part of this Agreement. Section 1.02.Exhibits and Schedules.Exhibits (which are documents to be executed and delivered at the Closing by the party identified therein or in the provision r Page 1 of 18 Agreement quiring its delivery) and Schedules (which are attachments setting forth information about a party identified therein or in the provision requiring its attachment) referred to herein and annexed hereto are, by this reference, incorporated herein and made a part of this Agreement, as if set forth fully herein. Section 1.03.Use of words and phrases.Natural persons may be identified by last name, with such additional descriptors as may be desirable.The words "herein," "hereby," "hereunder," "hereof," "herein before," "hereinafter" and any other equivalent words refer to this Agreement as a whole and not to any particular Article, Section or other subdivision hereof.The words, terms and phrases defined herein and any pronoun used herein shall include the singular, plural and all genders.The word "and" shall be construed as a coordinating conjunction unless the context clearly indicates that it should be construed as a copulative conjunction. Section 1.04.Accounting terms.All accounting terms not otherwise defined herein shall have the meanings assigned to them under generally accepted accounting principles unless specifically referenced to regulatory accounting principles. Section 1.05.Calculation of time lapse or passage; Action required on holidays.When a provision of this Agreement requires or provides for the calculation of the lapse or passage of a time period, such period shall be calculated by treating the event which starts the lapse or passage as zero; provided, that this provision shall not apply to any provision which specifies a certain day for action or payment, e.g. the first day of each calendar month.Unless otherwise provided, the term "month" shall mean a period of thirty days and the term "year" shall mean a period of 360 days, except that the terms "calendar month" and "calendar year" shall mean the actual calendar period indicated.If any day on which action is required to be taken or payment is required to be made under this Agreement is not a Business Day (Business Day being a day on which national banks are open for business where the actor or payor is located), then such action or payment shall be taken or made on the next succeeding Business Day. Section 1.06.Use of titles, headings and captions.The titles, headings and captions of articles, sections, paragraphs and other subdivisions contained herein are for the purpose of convenience only and are not intended to define or limit the contents of said articles, sections, paragraphs and other subdivisions. ARTICLE II TERMS OF THE TRANSACTIONS Section 2.01.Merger of HPTI into Acquisition.In accordance with the terms of this Agreement, on the Closing Date, as defined hereinafter, (i) HPTI will merge into Acquisition and disappear (“1st Merger”); (ii) Acquisition will be the corporation surviving such merger.Notwithstanding the changes of corporate names required by this Agreement, the parties will be identified throughout this Agreement by their original names to avoid confusion.Upon completion of the 1st Merger, the corporate structure will be: (i) TTEG will have one wholly owned subsidiary:Acquisition, (ii) Acquisition will have one wholly owned subsidiary: Cannon Freight Systems, Inc., a Michigan corporation, and (iii) Cannon Freight Systems will have one wholly owned subsidiary: Cannon Global Logistics, LLC, a Michigan limited liability company. Page 2 of 18 Agreement Section 2.02.Exchange of stock.(a) In the 1st Merger, HPTI’s stockholders will exchange all of their shares of HPTI’s issued and outstanding common stock for 15 million shares of TTEG’s common stock and HPTI’s common stock will be cancelled and cease.Following the 1st Merger, the original stockholders of TTEG will own 90.91 percent of TTEGand the original stockholders of HPTI will own 90.91 percent of TTEG, with a total of 16.5 million shares issued and outstanding.(b) TTEG will be automatically obligated for and assume all of HPTI’s outstanding common stock purchase warrants, options and convertible securities, which shall be adjusted as a result of the transactions contemplated by this Agreement by multiplying the number of shares for which they may be exercised or into which they may be converted by 1.97668 based on 7.6 million shares of HPTI’s outstanding at the date of this Agreement. Section 2.03.Directors and executive officers.At the Closing, the directors and executive officers of TTEG, excepting Michael Rouse, shall resign without liability to TTEG and shall be replaced by the directors and executive officers of HPTI, whose election shall be confirmed by written action of HPTI’s original stockholders; provided, that Turbine Truck NV (as provided in Section 3.10) may employ so many of TTEG’s resigning executive officers as it may determine are necessary and desirable to continuation of Turbine Truck NV’s operations and Turbine Truck NV shall be exclusively obligated for performance of TTEG’s obligations under employment agreements with TTEG’s resigning executive officers. Section 2.04.Federal income tax treatment.It is the intention of the parties that (a) the 1st Merger and exchange of stock will be treated as a tax free exchange under Section 354 of the Internal Revenue Code and (b) the 2nd Merger will be treated as a tax free capitalization under Section 352 of the Internal Revenue Code.The parties do not intend to obtain a tax opinion from counsel or seek a letter ruling or other advice from the Internal Revenue Service regarding the federal income tax consequences of the transactions. Section 2.05.Federal security law matters.The parties elect to adopt the reporting obligations of TTEG under Section 15(d) of the Exchange Act, using TTEG’s EDGAR access codes and registration number 333-109118.Following filing of a current report on Form 8-K by HTPI reporting Closing of the transactions contemplated by this Agreement, HPTI shall file a Form 15 terminating its registration and reporting obligations under registration number 000-52756.The shares of TTEG’s common stock received by HPTI’s stockholders in the 1st Merger will be “restricted securities” as defined in Rule 144 and subject to Rule 145 under the Securities Act of 1933, with a holding period for purposes of Rule 144 beginning on the date of the 1st Merger. Section 2.06.Press releases.No party will issue a press release regarding the subject matter of this Agreement and the transactions contemplated hereby, either before or after Closing, without the prior approval thereof by the other party and its counsel; provided, that either or both of TTEG and HPTI may file a report on Form 8-K with the Securities and Exchange Commission not later than the date their respective securities counsel shall determine subject nevertheless to five-day prior notification to the other party of intent to file. Page 3 of 18 Agreement Section 2.07.Transaction costs.Each party shall pay all costs and expenses which it incurs in connection with this Agreement and the transactions contemplated hereby. ARTICLE III CLOSING OF THE TRANSACTION Section 3.01.Location, date and time of the Closing.The Closing of the transaction contemplated by this Agreement shall take place on February 15, 2008, or as soon thereafter as practicable, ("Closing Date"), but in no event later than February 29, 2008.The Closing shall take place at a time and at a location agreed to by the parties, and may include the exchange from different locations of executed signature pages by telephone facsimile and/or e-mail attachment.The acts and deliveries which occur on the Closing Date for the purpose of consummating the transactions contemplated by this Agreement and the event itself are referred to herein as the "Closing". Section 3.02.HPTI's obligations at the Closing.At the Closing, HPTI will deliver to Acquisition: (a)Officers' and Secretary's and Certificates of HPTI in the form set forth in Exhibits "A" and "B", respectively; (b)Certificates representing all of the issued and outstanding shares of HPTI’s common stock endorsed by the record holders thereof for surrender and cancellation; and (c)Articles of Merger in compliance with Florida Law. Section 3.03.TTEG's obligations at the Closing.At the Closing, Acquisition will deliver: (a)Officers' and Secretary's Certificates of the TTEG in the form set forth in Exhibits "A" and "B", respectively. (b)Certificates representing 15 million shares of TTEG’s common stock in such numbers and such denominations and registered in the names of such persons as HPTI shall direct in writing to be received not less than three Business Days prior to Closing. Section 3.04.Acquisition's obligations at the Closing.At the Closing, Acquisition will deliver: (a)Officers' and Secretary's Certificates of Acquisition in the form set forth in Exhibits "A" and "B", respectively. (b)Articles of Merger in compliance with Nevada law. Section 3.05.Closing Memorandum and receipts.As evidence that all parties deem the Closing to have been completed and the transactions contemplated by this Agreement to have been consummated, the parties jointly will execute and deliver a Closing Memorandum, in the form of Exhibit “C”, acknowledging such completion and consummation. Page 4 of 18 Agreement Section 3.06.Waiver of conditions.Notwithstanding Section 11.03, any condition to the Closing which is to the benefit of any party and which is not satisfied prior to or at the Closing will be deemed to be waived by the benefited party or otherwise satisfied and waived by virtue of that party executing the Closing Memorandum, except to the extent any such unsatisfied or unperformed condition is expressly preserved by listing it in the Closing Memorandum for satisfaction or performance after the Closing. Section 3.07.Further assurances.At any time and from time to time after the Closing, at the reasonable request of any party and without further consideration, any other party(ies) shall execute and deliver such other instruments and documents as such requesting party may deem reasonably desirable or necessary to complete and confirm the transactions contemplated by this Agreement. Section 3.08.Conditions precedent to TTEG and Acquisition's obligations.All obligations of TTEG and Acquisition hereunder are subject, at the option of TTEG, to the fulfillment of each of the following conditions at or prior to the Closing, and HPTI shall exert its best efforts to cause each such condition to be so fulfilled: (a)All representations and warranties of HPTI contained herein or in any document delivered pursuant hereto shall be true and correct in all material respects when made and shall be deemed to have been made again and given at and as of the date of the Closing of the transaction contemplated by this Agreement, and shall then be true and correct in all material respects, except for changes in the ordinary course of business after the date hereof in conformity with the representations, covenants and agreements contained herein. (b)All covenants, agreements and obligations required by the terms of this Agreement to be performed by HPTI at or before the Closing shall have been duly and properly performed in all material respects to TTEG's reasonable satisfaction. (c)Since the date of this Agreement there shall not have occurred any material adverse change in the condition or prospects (financial or otherwise) of HPTI and none of the assets or business of HPTI shall have suffered or incurred a material damage, destruction or loss not fully covered by insurance and which has a materially adverse affect on its business and operations.As used in this paragraph (c), HPTI includes HPTI and its subsidiaries on a consolidated basis. (d)All documents required to be delivered to TTEG at or prior to the Closing shall have been so delivered. (e)The transaction contemplated by this Agreement shall have been approved by not less than a majority of HPTI's issued and outstanding shares of common stock, or such greater number of shares as required by its articles of incorporation, as amended, or its bylaws as in effect. (f)TTEG shall have received a certificate of good standing for HPTI and each of its direct and indirect subsidiaries issued by the secretary of state (Department of Labor, in the case of Michigan) of its state of incorporation and of each state in which it is qualified or required to be qualified to do business as a foreign corporation or, in the alternative, the printed page(s) of an Internet search at an official state government web site as Page 5 of 18 Agreement of a recent date demonstrating unofficially that the entity is active, in good standing or otherwise current in filing annual franchise reports. Section 3.09.Conditions precedent to the HPTI's obligations.All obligations of HPTI at the Closing are subject, at the option of HPTI, to the fulfillment of each of the following conditions at or prior to the Closing, and TTEG and Acquisition shall exert their respective best efforts to cause each such condition to be so fulfilled. (a)TTEG shall (a) redomicile to Nevada from Delaware and file articles of dissolution in Delaware, provided that in such redomiciliation TTEG may elect to change its name to High Point Transport, Inc., which will eliminate the need for a subsequent name change described below, and (b) have completed a share consolidation of its issued and outstanding shares of common stock in a ration of 1:11.3486, with fractional shares rounded up to the next whole share ; provided that (i) the total number of shares of common stock TTEG is authorized to issue shall be and remain 99,000,000 and (ii) FINRA or the NASDAQ Stock Market Corporate Operations Data Department, as required,shall have been appropriately notified (b)All representations and warranties of TTEG and of Acquisition contained herein or in any document delivered pursuant hereto shall be true and correct in all material respects when made and as of the Closing. (c)All obligations required by the terms of this Agreement to be performed by TTEG and Acquisition at or before the Closing shall have been duly and properly performed in all material respects. (d)Since the date of this Agreement there shall not have occurred any material adverse change in the condition or prospects (financial or otherwise) of TTEG and none of the assets or business of TTEG shall have suffered or incurred a material damage, destruction or loss not fully covered by insurance and which has a materially adverse affect on its business and operations.Acquisition shall not have any assets or liabilities, nor shall it have conducted any business. (e)All documents required to be delivered to HPTI at or prior to the Closing shall have been so delivered. (f)The transactions contemplated by this Agreement to the extent requiring stockholder approval shall have been approved by not less than a majority of TTEG's issued and outstanding shares of common stock, or such greater number of shares as required by its articles of incorporation, as amended, or its bylaws as in effect. (g)HPTI shall have received a certificate of good standing for TTEG and for Acquisition issued by the secretary of state of their respective states of incorporation and of each state in which each is qualified or required to be qualified to do business as a foreign corporation or, in the alternative, the printed page(s) of an Internet search at an official state government web site demonstrating unofficially that as of a recent date the entity is active, in good standing or otherwise current in filing annual franchise reports. (h)HPTI shall have compensated Cresta Capital Strategies, LLC for its services in connection with the 1st Merger by the issue of common stock purchase warrants exercisable for the purchase of 760,002 shares of its common stock (subject to adjustment as a result of the 1st Merger by the factor of 1.97368, the fractional share rounded down Page 6 of 18 Agreement to the next whole share), such warrants, as adjusted for the 1st Merger, exercisable at a price per share equal to one-half of the closing bid price of TTEG’s common stock on the date its share consolidation is effective and subject to forfeiture in the event the Closing is not completed. Section 3.10.Transactions to be completed post Closing.Following the Closing, TTEG and Acquisition will enter into the following transactions: (a)As soon as practicable following the Closing, Acquisition will merge (“2nd A Merger“) into TTEG and disappear, and TTEG will change its name to High Point Transport, Inc., unless it has adopted this name in its redomiciliation to Nevada. (b) Between the 1st Merger and the 2nd Merger, TTEG will transfer all of TTEG’s previously existing assets and operations into a Nevada corporation to be formed with the name “Turbine Truck Engines NV, Inc.” (“Turbine Truck NV”) and in consideration for the transfer TTEG will receive all of the issued and outstanding shares of the Turbine Truck NV’s common stock, with the result that Turbine Truck NV will be a wholly owned subsidiary of TTEG.
